By this orginal action exercise of a superintending power over the State Election Board is sought in an instance where it has acted, upon returns made to it which are deemed prima facie correct, to certify failure of a constitutional amendment involving women's right to hold major state office.
Evidence is tendered here to show error in the number of votes returned as being cast in Grady county which, if true, would change the result of the vote upon the proposition.
No proclamation of the Governor as to the result of the vote upon the proposition is presented (Title 34, § 66, O. S. 1941), and no effort is shown to have been made to secure either the state's or county election board's action to correct the purported error.
This court is without power to substitute its determination of the result of the election for that of the agency created and existing for that purpose.
GIBSON, V. C. J., and OSBORN and BAYLESS, JJ., concur.